Citation Nr: 0907564	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-16 978A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an increased rating for chronic sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Gary Berg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1985 through 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  The claims file was 
subsequently transferred to the RO in Wilmington, Delaware 
for further handling.  

In June 2008, the Veteran and his fiancée testified in 
support of the Veteran's claim at a Video Conference hearing.  
At that time, the Veteran submitted additional evidence that 
consisted of a June 2008 Brief in Support of Claimant; 
pamphlet entitled "Military Vehicle and Aircraft Exhaust;" 
pamphlet entitled "Compendium of Chemical Hazards:  Kerosene 
(Fuel Oil);" material safety data sheet regarding jet fuels; 
January 2002, September 2004, and November 2004 CT scans of 
the paranasal sinuses; November 2004, December 2004, and 
April 2006 treatment records from Dr. Timoteo Gabriel; 
February 2006 treatment record from the VA medical center in 
Wilmington, Delaware; VA medical center treatment log 
reflecting medical treatment from June 2006 through June 
2008; and various prescription records from the VA medical 
center and Dr. Gabriel from December 1996 through May 2007.  
This evidence was accompanied by a waiver that was properly 
executed pursuant to 38 C.F.R. § 20.1304.  The Board has 
incorporated these records into the claims file and 
considered them as part of the record in this appeal.


FINDING OF FACT

The record, on balance, does not reflect that the Veteran has 
experienced three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting for to six weeks) of 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting; moreover, although 
the Veteran underwent surgery for his sinusitis symptoms in 
February 2002, he has not been diagnosed with chronic 
osteomyelitis.
CONCLUSION OF LAW

The criteria for a 30 percent evaluation for chronic 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.97, Diagnostic Code 6514 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.


II.  Analysis

Under 38 C.F.R. § 4.97, Diagnostic Code 6514, concerning 
chronic sphenoid sinusitis, sinusitis that is detected by x-
ray only warrants a zero percent evaluation.

A 10 percent evaluation is assigned in cases of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

A 30 percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis, requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.

A 50 percent evaluation is appropriate in cases following 
radical surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain, and tenderness of 
the affected sinus, and purulent discharge or crusting after 
repeated surgeries.

As also set forth by this section, an "incapacitating episode 
of sinusitis" means one that requires bed rest and treatment 
by a physician.

In this case, treatment records reveal that the Veteran 
underwent a January 2002 CT scan of his paranasal sinuses 
which revealed two polypoid areas of mucosal thickening in 
the left maxillary antrum, bilaterally narrowed infundibuli, 
and an osteoma in the left frontal sinus.  In May 2002, the 
Veteran was treated at the VA medical center for complaints 
of a sinus headache, postnasal drip, mild sore throat, and 
sinus tenderness.  An examination of the head, eyes, ears, 
nose, and throat was essentially normal.  Lungs were clear to 
auscultation.

In September 2004, the Veteran was seen for a VA examination.  
At the examination, the Veteran reported that he had 
experienced sinusitis with symptoms of runny nose and 
headaches since his discharge from service.  Another CT scan 
of the sinuses was performed which revealed that the inferior 
nasal turbinates were hypertrophic bilaterally.  A polypoid 
lesion was noted at the posterolateral aspect of the left 
maxillary sinus.  On clinical examination, the examiner 
diagnosed the Veteran with chronic rhinitis.

The next relevant record pertains to private treatment 
received by the Veteran from Dr. Timoteo Gabriel, Jr. in 
November 2004 for complaints of nasal congestion and 
intermittent headaches.  He reported that these symptoms had 
a seasonal pattern and appeared to be worse during spring.  
On examination, the Veteran's nose revealed nasal septum 
deviation on the right side with hypertrophy of the inferior 
turbinates.  Nasal mucosa was somewhat erythematous.  No 
polyps were noted in the nasal passages, and there was no 
facial swelling or tenderness.  An examination of the oral 
cavity and oropharynx revealed normal looking mucosa.  Based 
upon the examination, Dr. Gabriel diagnosed the Veteran with 
chronic rhinosinusitis with a possible allergic component.  
The Veteran was advised that if his symptoms did not resolve, 
endoscopic sinus surgery would be considered.  A CT scan of 
the sinuses, performed a week later at Dr. Gabriel's request, 
revealed osteoma in the left frontal sinus, polypoid soft 
tissue density in the left maxillary antrum, and hypertrophy 
of the left inferior turbinate.

The Veteran returned to Dr. Gabriel for follow-up care in 
December 2004.  At that time he reported a prior medical 
history of chronic sinus infection that had been occurring 
for several years.  An examination of the nose revealed 
edematous nasal mucosa and enlarged inferior turbinates.  No 
polyps were noted, and the oral cavity and oropharynx showed 
normal looking mucosa.  That same month, the Veteran also 
sought treatment at the VA medical center.  At that time, he 
stated that his sinuses were "really bothering" him, and 
reported specific symptoms that included a dry cough, 
congestion, headaches, and mild discomfort in the maxillary 
sinus.  An examination of the pharynx revealed no drainage or 
bleeding.  A pulmonary examination did not reveal any 
coughing or shortness of breath.  At that time, the Veteran's 
diagnosis was changed to chronic sinusitis with polyp in the 
maxillary sinus.

In February 2005, the Veteran underwent outpatient surgery, 
performed by Dr. Gabriel at Christiana Care Hospital, for 
nasal septal reconstruction, nasal sinus endoscopy with a 
bilateral ethmoidectomy, bilateral maxillar sinusotomy, and a 
bilateral inferior turbinectomy.  Dr. Gabriel's findings on 
surgery included a deviated nasal septum superiorly on the 
midportion of the septum on the left, markedly enlarged 
inferior turbinates, thickened and polypoid ethmoid sinus 
mucosa, and obstructed maxillary sinus ostia on both sides of 
the nose.  Post-operatively, the Veteran was diagnosed with 
chronic rhinosinusitis with a deviated nasal septum.

In June 2005, the Veteran returned to the VA medical center 
complaining of sinus discomfort of one week's duration.  He 
denied any headaches, fever, chills, shortness of breath, 
wheezing, or cough.  A physical examination revealed mild 
tenderness over the maxillary and frontal sinuses.

In February 2006, the Veteran reported that he had 
experienced sinus pain at night with drainage since December 
2005.  An examination performed at that time revealed minimal 
sinus tenderness.

The Veteran returned for treatment with Dr. Gabriel in April 
2006.  At that time, he complained of nasal congestion with 
drainage of yellow/greenish mucosa from his nose.  An 
examination of the Veteran's nose revealed swelling and nasal 
mucosa that was very erythematous.  Thick mucous was noted on 
both sides of the nose, however, there was no facial swelling 
or tenderness.  An examination of the oral cavity and 
oropharynx was normal.  The Veteran was diagnosed again with 
acute rhinosinusitis.

The Veteran received follow-up care for his sinus symptoms at 
the VA medical center in December 2006 and once again 
received a diagnosis of chronic sinusitis.

In February 2007, the Veteran contacted the VA medical center 
by telephone to report sinus congestion, coughing with green 
discharge, chills, and a feeling that he was experiencing the 
flu.  He was prescribed amoxicillin for recurring sinusitis.  
The Veteran returned to the VA medical center in April 2007 
and was diagnosed with chronic sinusitis.  He next returned 
for treatment for his sinus symptoms in April 2008, and on 
two occasions in May 2008.

At his June 2008 Video Conference hearing, the Veteran 
contended that he had experienced more than six episodes of 
sinus discomfort in every year since 2001.  By his own 
admission, the Veteran's treatment records do not reflect 
that he received medical care with such frequency in any year 
since 2001.  Nonetheless, the Veteran contended that, where 
he did not seek private or VA medical center care, he 
frequently self-treated his sinus symptoms through various 
home remedies which including the use of steam, humidifiers, 
cold packs, and various over-the-counter medications.  The 
Veteran claimed, that beginning in 2001, he maintained 
records of each occurrence of his sinus symptoms.  Although 
he has not produced any such records he testified, primarily 
based upon his own memory, that he experienced sinus symptoms 
on eight occasions in 2001, six occasions in 2002, eight 
occasions in 2003, eleven occasions in 2004, seven times in 
2005, nine occasions in 2006, eleven times in 2007, and 
twelve times in 2008.  According to the Veteran's testimony, 
such symptoms occurred throughout each year regardless of 
season and included sinus pain, headaches, congestion, facial 
swelling and pain, nasal discharge, and occasional 
nosebleeds.  Corroborating testimony was provided by the 
Veteran's fiancée, who stated that she met the Veteran in 
2000 and had been living with him since 2001.  According to 
her testimony, the Veteran averaged more than ten sinusitis 
episodes per year with symptoms including severe headaches, 
burning of his sinuses, nosebleeds, swelling of the face, and 
difficulty sleeping.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6514, a 30 percent disability evaluation for 
chronic sinusitis is not appropriate at this time as the 
record does not adequately demonstrate that the Veteran 
experienced three or more incapacitating episodes per year of 
sinusitis requiring prolonged (four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  The post-service treatment 
records do not indicate complaints of or treatment for sinus 
symptoms with the frequency contemplated by the diagnostic 
code.  Although the existing treatment records do document 
symptoms including headaches, sinus pain, and discharge, they 
do not document any purulent discharge or crusting.
Currently, the only other evidence of record supporting the 
Veteran's claim is the hearing testimony provided by him and 
his fiancée.  Although the Veteran's testimony, corroborated 
by the testimony of his fiancée, related more than six 
sinusitis episodes every year since 2001, such testimony is 
rebutted by the lack of medical records indicating such a 
frequency of sinus symptoms or the existence of any purulent 
discharge or crusting.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).  The Veteran's testimony in this regard is 
further rebutted by his own statement to his private 
physician in November 2004 that his symptoms were seasonal 
and appeared to be worse during the spring. 

Additionally, the Board finds that there is no basis for a 
"staged" rating pursuant to Hart v. Mansfield.  Rather, the 
nature and frequency of the symptomatology shown upon 
examination during the pendency of the appeal has been 
essentially consistent and fully contemplated by the assigned 
disability ratings.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support a disability 
evaluation in excess of 10 percent for the Veteran's service 
connected chronic sinusitis.  This appeal is denied.  
38 C.F.R. §§ 4.3, 4.7.



III.	Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also, Quartuccio v. Principi, 16 
Vet. App. 112 (2004).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Prinicipi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed.Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim for an increased rating for chronic sinusitis in a 
September 2004 letter.  In a separate March 2006 notification 
letter, he was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

That notwithstanding, this claim concerns an increase in an 
existing evaluation and is therefore subject to the further 
notification requirements set forth in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In this decision, the United 
States Court of Appeals for Veterans Claims (Court) found 
that, at a minimum, adequate VCAA notice requires that:  (1) 
VA notify the veteran that, to substantiate such a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life; (2) if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran; (3) the veteran 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the veteran may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the September 2004 letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the Veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical and laboratory evidence, 
as well as lay evidence from other individuals who could 
describe from their knowledge and personal observations in 
what manner his disabilities had worsened.  The Board is 
aware, however, that the letter did not provide the type of 
notification set forth in the second and third requirements 
of Vazquez-Flores.  As such, the Veteran has received 
inadequate notice, and the Board must proceed with an 
analysis of whether this error prejudiced him.  See Sanders 
v. Nicholson, 487 F.3d at 889.

Despite deficient notice to the Veteran with regard to an 
explanation of the application of 38 C.F.R. § 4.97, 
Diagnostic Code 6602, the Board notes that the Veteran cited 
the full provisions of that diagnostic code in his June 2008 
Brief in Support of Claimant.  Specifically, the Veteran's 
brief sets forth the exact language of the criteria for 
evaluations of 0, 10, 30, and 50 percent.  Under the 
circumstances, the Veteran demonstrated actual knowledge of 
the appropriate diagnostic code and was therefore not 
prejudiced by any notice deficiency in this regard.  As such, 
the Board finds that any notice errors with regard to the 
second and third requirements of Vazquez-Flores are not 
prejudicial, inasmuch as they did not affect the "essential 
fairness of the adjudication."  See id.

Additionally, VA has fulfilled its duty to assist by 
obtaining identified and available evidence necessary to 
substantiate the claim.  In September 2004, a VA medical 
examination was afforded the Veteran by an examiner who 
reviewed the veteran's claim file.
 
Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an increased rating for chronic sinusitis, 
currently evaluated as 10 percent disabling, is denied.



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


